UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 11, 2015 Amarillo Biosciences, Inc. (Exact Name of registrant as specified in its charter) Texas 0-20791 75-1974352 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4134 Business Park Drive, Amarillo, Texas 79110-4225 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(806) 376-1741 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.01. Change in Control of Registrant. In its Form 8-K filed 7-13-15, the Company disclosed that The Yang Group, which held 80% of the Company’s issued and outstanding voting common shares, was expected to begin distributing its shares in the Company to certain of its constituent members.On September 11, 2015, The Yang Group distributed 7,153,334 shares of the Company’s voting common stock to seventeen constituent members, both individuals and entities.Two of those distributees each received more than 5% of the Company’s issued and outstanding shares:Lien Chuang Investment Co, Ltd, received 1,400,000 shares, constituting beneficial ownership of 6.9% of the Company’s voting securities; and Te-Li Kuo received 1,320,000 shares, constituting beneficial ownership of 6.6% of the Company’s voting securities.The Yang Group retains 8,962,514 shares of the Company’s voting common shares, constituting 44.5% of the Company’s voting securities.As further distributions are made, the Company will disclose on Form 8-K any new major shareholders (more than 5%).There is expected to be no continuing arrangement or understanding among the members or former members of The Yang Group and their associates with respect to the election of directors or other matters, although the shares to be retained by The Yang Group will continue to be voted by Stephen T. Chen, President and CEO of the Company, until such time as they are distributed. 1 Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. AMARILLO BIOSCIENCES, INC. Date: September 16, 2015 By: /s/ Bernard Cohen Bernard Cohen Vice President and ChiefOfficer 2
